Exhibit 10.2

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK GRANT CERTIFICATE

This Restricted Stock Grant Certificate (“Certificate”) evidences a Restricted
Stock Grant made pursuant to the Consolidated Communications Holdings, Inc. 2005
Long-Term Incentive Plan of __________ shares of restricted Stock to
______________ (“Employee”). This Restricted Stock Grant is granted effective as
of _______________, 20__, which shall be referred to as the "Grant Date."

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

BY:

 

TERMS AND CONDITIONS

Section 1. Acceptance by Employee.  The receipt of this Restricted Stock Grant
is conditioned upon the acceptance of this Certificate by the Employee.  The
Employee must accept this Restricted Stock Grant and Certificate by returning an
executed copy to ____________ within 30 days after receipt of the Certificate.

Section 2. Vesting and Forfeiture.

(a)



Vesting. Subject to Section 2(b), Employee's interest in the Stock subject to
this Restricted Stock Grant shall vest and become nonforfeitable as follows:

(i)



his interest in the first one quarter of the shares of Stock subject to this
Restricted Stock Grant shall become nonforfeitable only if he remains
continuously employed by the Company or any Subsidiary or Affiliate until
December ___, 20__,

(ii)



his interest in the second one quarter of the shares of Stock subject to this
Restricted Stock Grant shall become nonforfeitable only if he remains
continuously employed by the Company or any Subsidiary or Affiliate until
December ___, 20__,

(iii)



his interest in the third one quarter of the shares of Stock subject to this
Restricted Stock Grant shall become nonforfeitable only if he remains
continuously employed by the Company or any Subsidiary or Affiliate until
December ___, 20__, and

(iv)



his interest in the balance of the shares of Stock subject to this Restricted
Stock Grant shall become nonforfeitable only if he remains continuously employed
by the Company or any Subsidiary or Affiliate until December ___, 20__.



3/2017

--------------------------------------------------------------------------------

 

 

(b)



Forfeiture.  If Employee's continuous employment with the Company or its
Subsidiaries or Affiliates terminates for any reason whatsoever before his
interest in all of the shares of Stock subject to this Restricted Stock Grant
have become nonforfeitable under Section 2(a), then he shall (except as provided
in Section 15 of the Plan) forfeit all of the shares of Stock subject to this
Restricted Stock Grant except those shares in which he has (pursuant to Section
2(a)) a nonforfeitable interest on the date his status as an Employee so
terminates.

Section 3. Stockholder Status.  Employee shall have the right under this
Restricted Stock Grant to receive cash dividends (other than cash dividends
which the Committee determines are extra-ordinary cash dividends) on all of the
shares of Stock subject to this Restricted Stock Grant and to vote such shares
until Employee's right to such shares is forfeited or becomes
nonforfeitable.  If Employee forfeits any shares under Section 2, Employee shall
at the same time forfeit Employee's right to vote such shares and to receive
cash dividends paid with respect to such shares. Any extra-ordinary cash
dividends, Stock dividends or other distributions of property made with respect
to shares that remain subject to forfeiture under Section 2 shall be held by the
Company, and Employee's rights to receive such dividends or other property shall
be forfeited or shall be nonforfeitable at same time the shares of Stock with
respect to which the dividends or other property are attributable are forfeited
or become nonforfeitable. Except for the rights to receive cash dividends (other
than cash dividends which the Committee determines are extra-ordinary cash
dividends) and vote the shares of Stock subject to this Restricted Stock Grant
which are described in this Section 3, Employee shall have no rights as a
Stockholder with respect to such shares of Stock until Employee's interest in
such shares has become nonforfeitable.

Section 4. Stock Certificates.  The Company shall issue a stock certificate for
the shares of Stock subject to this Restricted Stock Grant in the name of
Employee upon Employee's execution of the irrevocable stock power in favor of
the Company attached as Exhibit A.  Alternatively, in lieu of issuing stock
certificates, the Company may reflect the issuance of shares of Stock to
Employee on a non-certificated basis, with the ownership of such shares of Stock
by Employee evidenced solely by book entry in the records of the Company’s
transfer agent.  The Secretary of the Company shall hold such stock certificate
or retain such share entry representing such shares and any distributions made
with respect to such shares (other than ordinary cash dividends) until such time
as Employee’s interest in such shares have become nonforfeitable or have been
forfeited. As soon as practicable after each date as of which his interest in
any shares becomes nonforfeitable under Section 2(a), and subject to Section 6,
the Company shall issue to Employee a stock certificate reflecting the shares in
which his interest has become nonforfeitable on such date, or shall transfer
such shares via a book entry credit to the record of Employee’s broker if so
requested by Employee (together with any distributions made with respect to the
shares that have been held by the Company). If shares are forfeited, the shares
(together with any distributions made with respect to the shares that have been
held by the Company) automatically shall revert back to the Company.

Section 5. Stock not Transferable.  Until the Stock granted under this
Certificate becomes nonforfeitable as described in Section 2, (a) the Stock may
not be transferred other than by will or the applicable laws of descent or
distribution or as approved by the Committee, and (b) the Stock shall not
otherwise be assigned, transferred, or pledged for any purpose whatsoever and is
not subject, in whole or in part, to attachment, execution or levy of any
kind.  Any attempted

3/2017

2

--------------------------------------------------------------------------------

 

 

assignment, transfer, pledge, or encumbrance of the Stock, other than in
accordance with its terms, shall be void and of no effect.

Section 6. Withholding Taxes.  If applicable, Employee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for shares.  Payment
of such taxes may be made by one or more of the following methods:  (a) in cash;
(b) in cash received from a broker-dealer to whom Employee has submitted notice
together with irrevocable instructions to deliver promptly to the Company the
amount of sales proceeds from the sale of the shares subject to the Restricted
Stock Grant to pay the withholding taxes; (c) by directing the Company to
withhold such number of shares of common stock of the Company otherwise issuable
in connection with the Restricted Stock Grant having an aggregate fair market
value equal to the minimum amount of tax required to be withheld; or (d) by
delivering (either directly or through attestation) previously acquired shares
of common stock of the Company that are acceptable to the Committee that have an
aggregate fair market value equal to the amount required to be withheld.

Section 7. Recoupment.  The Stock under this Certificate shall be subject to the
Company’s Incentive Compensation Recoupment Policy.

Section 8. No Right to Continue Service.  Neither the Plan, this Certificate,
nor any related material shall give Employee the right to continue to be
employed by the Company or its Subsidiaries or Affiliates.

Section 9. Governing Law.  The Plan and this Certificate shall be governed by
the laws of the State of Delaware.

Section 10. Binding Effect.  This Restricted Stock Grant and Certificate shall
be administered in accordance with such administrative regulations as the
Committee shall from time to time adopt.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to such administration, all of which shall be binding
upon the Employee.

Section 11. Plan and Certificate.  This Restricted Stock Grant is subject to all
of the terms and conditions set forth in this Certificate and in the Plan. If a
determination is made that any term or condition set forth in this Certificate
is inconsistent with the Plan, the Plan shall control. All of the capitalized
terms not otherwise defined in this Certificate shall have the same meaning in
this Certificate as in the Plan. A copy of the Plan will be made available to
Employee upon written request to the corporate Secretary of the Company.

    *          *          *





3/2017

3

--------------------------------------------------------------------------------

 

 

By accepting this Certificate, the Employee agrees to be bound by the terms
hereof.

 



Employee

 

 



Date

 



3/2017

4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

IRREVOCABLE STOCK POWER

 

As a condition to the issuance to the undersigned of the shares of Stock which
were granted to the undersigned as a Restricted Stock Grant under the
Consolidated Communications Holdings, Inc. 2005 Long-Term Incentive Plan in the
Restricted Stock Grant Certificate dated _______________, 20__, the undersigned
hereby executes this Irrevocable Stock Power in order to sell, assign and
transfer to Consolidated Communications Holdings, Inc. the shares of Stock
subject to such Restricted Stock Grant for purposes of effecting any forfeiture
called for under Section 2(b) of the Restricted Stock Grant Certificate and does
hereby irrevocably give Consolidated Communications Holdings, Inc. the power
(without any further action on the part of the undersigned) to transfer such
shares of Stock on its books and records back to Consolidated Communications
Holdings, Inc. to effect any such forfeiture. This Irrevocable Stock Power shall
expire automatically with respect to any shares of Stock on the date such shares
of Stock are no longer subject to forfeiture under Section 2(b) of such
Restricted Stock Grant Certificate or, if earlier, immediately after such a
forfeiture has been effected with respect to such shares of Stock.



 

 



(Date)

 

CH2\19348026.1  

3/2017

5

--------------------------------------------------------------------------------